           Case 1:19-cv-11030-RGS Document 1 Filed 05/01/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

EDWARD F. GRODEN, EXEC. DIRECTOR                     )
of the NEW ENGLAND TEAMSTERS AND                     )
TRUCKING INDUSTRY PENSION FUND,                      )
                                                     )
               Plaintiff,                            )
                                                     )      C.A. No.:
v.                                                   )
                                                     )
WILLIAMS DISTRIBUTING COMPANY, INC.                  )
fka WILLIAMS DISTRIBUTING CORP.,                     )
                                                     )
               Defendant.                            )

                                         COMPLAINT

                                            COUNT I

              (Failure to Pay Contributions Owed Pursuant to a Payroll Audit)

      1.       This is an action under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001, et seq., brought on behalf of the New England Teamsters and

Trucking Industry Pension Fund (“Pension Fund”) for damages and injunctive relief arising from

unpaid and delinquent contributions.

      2.       This court has jurisdiction pursuant to ERISA § 502(e), 29 U.S.C. § 1132(e) and

venue lies in this district pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2).

      3.       Plaintiff, Edward F. Groden, is the Executive Director of the Pension Fund and is a

“fiduciary” within the meaning of ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3).

      4.       The Pension Fund is a “multi-employer plan” within the meaning of ERISA §

3(37)(A), 29 U.S.C. § 1002(37)(A) and is an “employee benefit plan” or “plan” within the meaning

of ERISA § 3(3), 29 U.S.C., § 1002(3). The Pension Fund has its principal office at and is

administered from One Wall Street, 4th Floor, Burlington, MA 01803.
            Case 1:19-cv-11030-RGS Document 1 Filed 05/01/19 Page 2 of 7



      5.       Defendant Williams Distributing Company, Inc. fka Williams Distributing Corp.

(“Williams”) is an employer with a place of business in Chicopee, MA.

      6.       Defendant Williams is an “employer” within the meaning of ERISA § 3(5), 29

U.S.C. § 1002(5) and an employer in an industry affecting commerce within the meaning of 29

U.S.C. § 142(1) and § 152(2), (6) and (7).

      7.       Teamsters Local Union No. 404, is a “labor organization” within the meaning of

29 U.S.C. § 152(5).

      8.       At all material times, Defendant Williams was obligated by the terms of one or

more collective bargaining agreements (“CBA”) between it and Teamsters Local Union No. 404,

by the terms of the Pension Fund’s Agreement and Declaration of Trust (“Trust Agreement”) and

by a “Reentry Agreement” effective October 28, 2011 to make contributions on behalf of certain

employees to the Pension Fund.

      9.       On or about January 31, 2019, the Pension Fund sent Defendant Williams the

results of a payroll audit conducted on October 26, 2018 for the period of October 2011 through

December 2017.

      10.      Periodic payroll audits are conducted in order to determine whether contributing

employers have been making contributions as required by the Trust Agreement and CBAs.

      11.      Defendant Williams has made only a partial payment of the audit refusing to pay

the outstanding balance.

      12.      Defendant Williams has failed to make required contributions to the Pension Fund

in violation of Section 515 of ERISA, 29 U.S.C. § 1145.

       WHEREFORE, Plaintiff demands that judgment enter against Defendant Williams

Distributing Company, Inc. fka Williams Distributing Corp. in accordance with Section 502(g)(2)




                                               2
             Case 1:19-cv-11030-RGS Document 1 Filed 05/01/19 Page 3 of 7



of ERISA, 29 U.S.C. § 1132(g)(2):

        1.      Awarding the Pension Fund the following amounts:

                 a.    the unpaid contributions;

                 b.    interest on those contributions;

                 c.    liquidated damages in an amount equal to the greater of interest on the
                       unpaid contributions or 20% of the unpaid contributions;

                 d.    all costs and reasonable attorney’s fees incurred by the Pension Fund in
                       connection with this action; and

        2.      Ordering such other and further relief as this court may deem just and proper.

                                            COUNT II

                            (Claim for Relief Declaratory Judgment)

        13.     Plaintiff reasserts and re-alleges paragraphs 1 through 12 of the Complaint as if set

forth fully herein.

        14.     The Pension Fund’s Trust Agreement states, “If a regular employee (as defined in

the collective bargaining agreement) is absent because of illness or off-the job injury and notifies

the Employer of such absence, the Employer shall continue to make the required contributions for

a period of four (4) weeks, and forty (40) hours per week. If an employee is injured on the job,

the Employer shall continue to pay the required contributions at a rate of forty (40) hours for each

such week until the employee returns to work; however, such contributions of forty (40) hours

shall not be paid for a period of more than twelve (12) months.”

        15.     Effective October 28, 2011, Defendant Williams withdrew and “reentered” the

Pension Fund as a “new employer” as defined by the Pension Plan’s Rules and Regulations.

        16.     The Reentry Agreement states: “Williams shall enter into a collective bargaining

agreement with the Union (the "2011 Collective Bargaining Agreement") containing provisions




                                                   3
          Case 1:19-cv-11030-RGS Document 1 Filed 05/01/19 Page 4 of 7



(in the form attached hereto as Exhibit B) obligating Williams to reenter the Pension Fund as a

New Employer with respect to William’s “eligible seniority list employees” in the bargaining unit

covered by the 2011 Collective Bargaining Agreement ….”

        17.    Exhibit B reiterates the language of the Trust Agreement as set forth in Paragraph

14 of this Complaint.

        18.    The CBAs between Teamsters Local Union 404 and Defendant Williams effective

2011 through 2021 state in pertinent part, “The Company has re-entered into the new “Alternate”

New England Teamsters and Trucking Industry Pension Fund, subject to all terms, conditions and

requirements set forth in the applicable withdrawal/reentry documents between the Company and

the Fund. Subject to the foregoing and in accordance with the terms of the aforementioned

withdrawal/reentry documents, which are incorporated herein by reference, the Employer will

make the following contributions to the new “Alternate” New England Teamsters and Trucking

Industry Pension Fund for all eligible seniority list employees: ...”

        19.    Defendant Williams has been a contributing employer to the Pension Fund since

1988.

        20.    From 1998 through September 2018, Defendant Williams has been paying

contributions for its employees in compliance with the Trust Agreement language set forth in

Paragraph 14 of this Complaint.

        21.    The Pension Fund’s policy requires that all contributing employers to the Pension

Fund make contributions for hours, workers’ compensation, illness and off-the-job injuries as set

forth in the Trust Agreement, and participants in the Fund receive pension credits and benefits

associated with these contributions.

        22.    By email dated September 13, 2018, Defendant Williams through its counsel stated




                                                  4
          Case 1:19-cv-11030-RGS Document 1 Filed 05/01/19 Page 5 of 7



that it had made contribution payments in error for seven years, from 2011 to 2018. in an amount

which it calculated to be $72,290 because it was not required to pay contributions for workers

“who were neither working nor being paid.”

       23.     Upon information and belief, the Pension Fund avers that Defendant Williams

claims that as of October 2011, it was no longer required to make contributions as set forth in

Paragraph 14 of this Complaint.

       24.     By letter dated November 7, 2018, the Pension Fund through its counsel stated that

Defendant Williams remained obligated to make contributions as stated above in Paragraph 14 of

this Complaint.

       25.     By letter dated March 19, 2019, Defendant Williams through its counsel again

requested either reimbursement or credit for the so-called “over-payment” in the amount of

$72,290 and again stated that Defendant Williams was not required to make contributions for hours

for which workers were not paid.

       26.     Upon information and belief, the Pension Fund avers that Defendant Williams has

stopped making contributions for workers absent due to on-the job injuries or off-the-job injuries

or illnesses as set forth in Paragraph 14 of this Complaint beginning in September or October,

2018 and continuing.

       27.     This action presents a controversy with respect to Defendant Williams obligation

to make contribution payments to the Pension Fund in compliance with the CBA, the Reentry

Agreement and the Trust Agreement as set forth above.

       28.     Accordingly, pursuant to 28 U.S.C. § 2201, Plaintiffs request a declaration that

Defendant Williams is obligated to make contributions to the Pension Fund as set forth in

Paragraph 14 of this Complaint for the period of October 2011 to date and continuing so long as




                                                5
          Case 1:19-cv-11030-RGS Document 1 Filed 05/01/19 Page 6 of 7



Defendant Williams remains a contributing employer to the Pension Fund.

       29.      The requested declaratory judgment declaring the rights and responsibilities of the

parties will resolve the current, actual controversies and is an appropriate exercise of this Court’s

discretion under 28 U.S.C. § 2201.

       WHEREFORE, Plaintiffs pray for relief as follows:
       Pursuant to 28 U.S.C. § 2201, Plaintiffs request a declaration that:

       1. Defendant Williams is required to make contributions as set forth below for the period
          of October 2011 so long as it remains obligated to contribute to the Pension Fund:

             “If a regular employee (as defined in the collective bargaining agreement) is absent
             because of illness or off-the job injury and notifies the Employer of such absence, the
             Employer shall continue to make the required contributions for a period of four (4)
             weeks, and forty (40) hours per week. If an employee is injured on the job, the
             Employer shall continue to pay the required contributions at a rate of forty (40) hours
             for each such week until the employee returns to work; however, such contributions of
             forty (40) hours shall not be paid for a period of more than twelve (12) months.”

       2. Pursuant to ERISA 4203(e), 29 U.S.C. § 1451(e), Defendant Williams must pay
          Plaintiff’s costs and expenses incurred in connection with such action, including
          reasonable attorney’s fees.

       3. If the Court finds that Defendant Williams has not paid contributions in compliance
          with the Paragraph 14 as set forth above from September 2018 to date, Defendant
          Williams must pay a) the unpaid contributions, b) interest on those contributions, c)
          liquidated damages in an amount equal to the greater of interest on the unpaid
          contributions or 20% of the unpaid contributions, and d) all costs and reasonable
          attorney’s fees incurred by the Pension Fund in connection with this action in
          accordance with Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2).

       4. Ordering such other and further relief as this court may deem just and proper.




                                                  6
          Case 1:19-cv-11030-RGS Document 1 Filed 05/01/19 Page 7 of 7



Dated: May 1, 2019                                            Respectfully submitted,


                                                              Catherine M. Campbell, Esq.
                                                              BBO # 549397
                                                              Feinberg, Campbell & Zack, PC
                                                              177 Milk Street, Suite 300
                                                              Boston, MA 02109
                                                              Tel.: (617) 338-1976
                                                              cmc@fczlaw.com


                                                              /s/ Catherine M. Campbell
                                                              Attorney for Plaintiff,
                                                              Edward F. Groden, Exec. Director


                                 CERTIFICATE OF SERVICE

        I, Catherine M. Campbell, hereby certify that I caused a copy of the foregoing to be mailed
this date by USPS certified mail, return receipt requested, to the United States Secretaries of Labor
and Department Treasury.


Dated: May 1, 2019                                            /s/ Catherine M. Campbell
                                                              Catherine M. Campbell, Esq.




                                                 7
